Citation Nr: 0944221	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic muscle strain and degenerative instability of the 
lumbar spine.

2.  Entitlement to an initial rating for posttraumatic 
degenerative arthritis and meniscus tears of the right knee 
in excess of 10 percent prior to March 5, 2008, and in excess 
of 20 percent from March 5, 2008.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, granted service 
connection for the Veteran's lumbar spine and right knee 
disabilities and assigned separate 10 percent disability 
ratings, effective as of the date of the Veteran's claim-
September 12, 2003.

In November 2005, the RO increased the evaluation for the 
Veteran's lumbar spine disability to 20 percent, effective 
September 12, 2003.  In July 2008, the RO increased the 
evaluation for the Veteran's post-traumatic degenerative 
arthritis and meniscus tears of the right knee to 20 percent, 
effective March 5, 2008; it also changed the rating code 
under which the Veteran's right knee was rated, from 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative 
arthritis) to Diagnostic Code 5258 (Cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint).  As those awards were not complete 
grants of benefits, the issues remain in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in January 2007, the appellant withdrew 
his original May 2006 request for an appeals hearing at the 
RO.  There is no further indication that the appellant or his 
representative have requested that the hearing be 
rescheduled, thus, the Board deems the Veteran's request for 
a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704.

In July 2007 and January 2009, the Board remanded this case 
for additional development.  This case is now before the 
Board for further appellate consideration.

The issue of entitlement to a TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The limitation of motion of the Veteran's lumbar spine is 
predominantly moderate.

2.  The Veteran does not have a predominantly severe 
lumbosacral strain, listing of the whole spine, positive 
Goldthwait's sign, or abnormal mobility on forced motion.

3.  The Veteran has not been prescribed bed rest by a 
physician for his lumbar spine disability.

4.  The Veteran does not have ankylosis of the spine.

5.  The Veteran has not been diagnosed with forward flexion 
of the cervical spine of 15 degrees or less, or forward 
flexion of the thoracolumbar spine of 30 degrees or less.

6.  The Veteran does not have any neurological disabilities 
of the lumbar spine that resulted from his service-connected 
lumbar spine disability.

7.  The Veteran dislocated his semilunar cartilage (i.e., 
tore his medial and lateral menisci) while in service.

8.  The Veteran has not been diagnosed with ankylosis of the 
right knee.

9.  The Veteran has no lateral instability or subluxation of 
the right knee.

10.  The Veteran has not had symptomatic removal of his 
semilunar cartilage.

11.  The Veteran does not have leg flexion limited to 15 
degrees or less, or leg extension limited to 20 degrees or 
more.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for a service-connected chronic muscle strain 
and degenerative instability of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 (effective prior to September 
26, 2003), 5237 (2009).

2.  The criteria for an initial rating of 20 percent, but no 
greater, for the entire appellate period, for dislocated 
semilunar cartilage of the right knee, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2009).

3.  The criteria for an initial disability rating in excess 
of 20 percent for a right knee disability as of March 5, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Letters dated September 2003, March 2006, October 2007, and 
July 2008, provided to the Veteran before the March 2004 
rating decision, the June 2006 supplemental statement of the 
case, and the August 2008 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The letters informed the 
Veteran of what evidence was needed to establish his claim, 
what VA would do and had done, and what evidence he should 
provide.  The September 2003 letter also informed the Veteran 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the 
Veteran was provided with such notice in March 2006.  
Additionally, the RO granted service connection for the 
Veteran's claims in its March 2004 rating decision.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran.  The Veteran's service treatment records, VA 
treatment records, and available private treatment records 
have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations in November 2003, March 2008, and May 2009.  
Addenda regarding the Veteran's disabilities were filed in 
April 2008, June 2009, and August 2009.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.


Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.

Chronic Muscle Strain and Degenerative Instability of the 
Lumbar Spine

Under Diagnostic Code 5292, a 20 percent rating is warranted 
for moderate lumbar spine limitation of motion.  A 40 percent 
rating is warranted for a severe lumbar spine limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).

Pursuant to Note (1), for purposes of evaluations under 
Diagnostic Codes 5238 and 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).

The Veteran contends, through his representative in a 
September 2009 statement, that he is entitled to an initial 
rating in excess of 20 percent disabling for his chronic 
muscle strain and degenerative instability of the lumbar 
spine.

In November 2003, the Veteran was provided with his first VA 
examination of his lumbar spine.  The Veteran reported having 
low back pain and weakness, as well as flare-ups which occur 
with standing, walking, or yard work.  Percussion of the 
flexed spine was not painful.  The Veteran had forward 
flexion of his thoracolumbar spine to 90 degrees, extension 
to 20 degrees, rotation to 30/30 degrees, and lateral bending 
to 35/35 degrees.  In a sitting position, rotation improved 
to 35/40 degrees.  There was moderate back tenderness at L5.  
The examiner found that alignment of the Veteran's spine was 
quite good.  The examiner commented that decreasing flexion 
of the back by 25 degrees would represent his symptoms, and 
decreasing flexion of the back by 20 degrees would represent 
his flare-ups.  X-rays showed disk degeneration of the lumbar 
spine at multiple levels.

In March 2008, the Veteran was provided with his second VA 
examination of his lumbar spine.  The examiner reviewed the 
claims file.  The Veteran reported that his back condition 
worsens when he drives or walks for more than 15 minutes.  He 
further stated that the last time he could walk for 30 
minutes with fairly good comfort was a year or two ago, and 
his back condition has worsened since then.  The Veteran 
stated that his upper back was okay, his middle back has 
moderate pain, and his low back has chronic bothersome pain 
which radiates into the lateral and posterior portions of his 
right hip.  The Veteran also reported weakness and easy 
fatigue in his back.  The Veteran reported having flare-ups 
on most days with standing, walking, driving, and prolonged 
sitting.  Percussion of the flexed spine was painful at L5.  
The Veteran had forward flexion of his thoracolumbar spine to 
75 degrees, extension to 5 degrees, rotation to 5/5 degrees, 
and lateral bending to 5/5 degrees.  In a sitting position, 
rotation improved to 10/15 degrees.  The Veteran had back 
pain over the full range of motion.  The Veteran had mild 
muscle spasms in his back.  There was mild low back 
tenderness at L5.  Alignment of the spine was very good.  The 
VA examiner diagnosed the Veteran with chronic back pain, 
mostly in the lower back, with chronic muscular strain 
superimposed on degenerative instability.  The examiner found 
that there was some question of lumbar nerve root irritation 
on the right, although there was nothing definite, and the 
lumbar nerve roots were probably okay.  The examiner noted 
that a neurologic consultation would be necessary in order to 
obtain more information about the Veteran's lumbar nerve 
roots.  The examiner commented that decreasing flexion of the 
back by 25 degrees would represent his symptoms, and 
decreasing flexion of the back by 30 degrees would represent 
his flare-ups.  The examiner noted that the Veteran sometimes 
utilizes prolonged bedrest, but that "he does this on his 
own-there is no prescription for it."  The Veteran's back 
had no deformity or ankylosis.

In June 2008, a VA physician viewed x-rays of the Veteran and 
diagnosed him with right sciatica with probable L4 and S1 
radiculopathy secondary to degenerative disk disease and 
degenerative arthritis of the lumbar spine, with an old L2 
traumatic vertebral body compression fracture.

In August 2008, the Veteran had a magnetic resonance imaging 
(MRI) of his lumbar spine performed by a private clinician.  
The Veteran reported having low back pain.  The clinician 
diagnosed the Veteran with severe degenerative disease at L2-
3, moderate degenerative disease at L5-S1, and mild 
degenerative disease at L3-4 and L4-5.  The Veteran had no 
subluxation, and no intrinsic abnormalities.  The Veteran had 
mild narrowing of both lateral recesses at L2-3; mild 
narrowing of both recesses and mild right neural foraminal 
narrowing at L3-4; moderate narrowing of both lateral 
recesses, left greater than right, with no neural foraminal 
stenosis, at L4-5; and mild narrowing of the left neural 
foramen at L5-S1.  In February 2009, a VA physician viewed 
the August 2008 MRI results and found that they showed some 
mild spinal stenosis and neural foraminal narrowing 
throughout the lumbar spine, with more on the left and at L4-
5.

In May 2009, the Veteran was provided with his third VA 
examination of his lumbar spine.  The examiner reviewed the 
claims file.  The Veteran reported that he was unable to do 
his work because of chronic pain in his back and right knee.  
The Veteran reported that his back pain was mostly in his 
lower back; he also reported having flare-ups and loss of 
mobility.  Percussion of the Veteran's spine was painful at 
L5.  The Veteran had forward flexion of his thoracolumbar 
spine to 70 degrees, extension to 5 degrees, rotation to 5/5 
degrees, and lateral bending to 5/5 degrees.  In a sitting 
position, rotation improved to 10/10 degrees.  The Veteran's 
back was painful over the full range of motion.  There was 
some muscle spasm in the back, as well as tenderness at L5.  
Alignment of the spine was very good.  The VA examiner noted 
that he agreed with the August 2008 private radiologist's 
findings.  The VA examiner diagnosed the Veteran with back 
pain and loss of motion, and with chronic muscular strain 
superimposed on degenerative instability.  He noted that 
there was some question of lumbar nerve root irritation on 
the right.  The VA examiner commented that decreasing flexion 
of the back by 50 degrees would represent his symptoms.  He 
also noted that, in three repeat motions, no flare-ups or 
loss of motion was observed.  The VA examiner noted that 
although the Veteran utilizes prolonged bed rest, he does so 
on his own, and has no prescription for it.  He also noted 
that the Veteran's back symptoms were moderate most of the 
time, with occasional episodes in which they were severe.  
The VA examiner opined that the Veteran's working capacity is 
diminished by his back and knee problems, and that 
"considering his age and his various disabilities, it is 
reasonable to say that he has permanent and total 
disability."

The Board notes that although its January 2009 remand 
conferred on the Veteran the right to be examined by a 
different VA examiner, the Veteran waived that right at his 
May 2009 examination.  Stegall v. West, 11 Vet. App. 268 
(1998).

Also in May 2009, a VA neurological examiner examined the 
Veteran.  He found that the Veteran's cranial nerves II-XII 
were intact and functioning; that a Romberg's test (a 
neurological test used to assess the dorsal columns of the 
spinal cord) was negative; and that the Veteran had adequate 
side-to-side rotation of his spine.  The only neurological 
condition with which the examiner diagnosed the Veteran was 
radiculopathy of the left lower extremity, which the examiner 
opined was at least as likely as not related to his service-
connected low back condition.  The Board notes that the RO 
granted service connection for the Veteran's radiculopathy of 
the left lower extremity in a September 2009 rating decision.

In June 2009, and again in August 2009, the VA neurological 
examiner provided addenda in which he opined that the 
Veteran's radiculopathy of the left lower extremity was at 
least as likely as not related to the Veteran's service-
connected low back condition.  The VA neurological examiner 
provided these addenda in order to comply with the Board's 
instructions to review the claims file, and to render his 
opinion after the completion of the orthopedic examinations 
of the Veteran's knee and spine. 

As noted above, the Veteran filed his claim on September 12, 
2003.  Because a new Diagnostic Code became effective on 
September 26, 2003, the Veteran's claim must be evaluated 
under Diagnostic Code 5292 or 5295 for the period up to 
September 26, 2003.  As of September 26, 2003, the Veteran 
shall be entitled to a rating under either the old (5292 or 
5295) or new (5237) Diagnostic Code, whichever is more 
beneficial to the Veteran.  In an opinion, VAOPGCPREC 3-2000, 
VA's General Counsel issued a holding regarding the 
application of the new criteria.  It was held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 38 
U.S.C.A. 
§ 5110(g) which provides that VA may, if warranted by the 
facts of the claim, award an increased evaluation based on a 
change in law retroactive to, but no earlier than, the 
effective date of the change.  It was further held that 
pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's Rating Schedule.

Under Diagnostic Code 5292, for the appellate period up to 
September 26, 2003, the Veteran is entitled to a disability 
rating of 20 percent, because the limitation of motion of his 
lumbar spine was moderate.  As noted above, in the Veteran's 
first examination following his claim, dated November 2003, 
the Veteran's lumbar spine symptoms included a limitation of 
motion of 25 degrees, with an additional 20 degree limitation 
of motion during flare-ups.  The Veteran's limitation of 
motion in November 2003 is thus considered to be 45 degrees.  
See DeLuca, supra (holding that flare-ups should be 
considered when determining limitation of motion).  Although 
the November 2003 examiner did not characterize the Veteran's 
limitation of motion as slight, moderate, or severe, the May 
2009 VA examiner did so in response to a remand by the Board.  
He diagnosed the Veteran with a limitation of motion of 50 
degrees, with no flare-ups, and opined that the Veteran's 
back symptoms were moderate most of the time, with occasional 
episodes in which they were severe.  Because the May 2009 VA 
examiner determined that the Veteran's back symptoms were 
predominantly moderate when his motion was limited by 50 
degrees, the Board holds that a finding of moderate 
disability is likewise applicable for the period prior to 
September 26, 2003, in which the chronologically closest 
examination of November 2003 showed a lesser limitation of 
motion of 45 degrees.  Likewise, the aforementioned testing, 
including the May 2009 VA examiner's findings, demonstrate 
that a finding of moderate disability under Diagnostic Code 
5292 would be applicable for the entire appellate period, 
because the Veteran's limitation of motion remained at a 
similar level (within 5 degrees of 50) throughout the 
appellate period.

Under Diagnostic Code 5295, for the appellate period up to 
September 26, 2003, and, moreover, throughout the entire 
appellate period, the Veteran is not entitled to a disability 
rating greater than 20 percent disabling, because he has not 
been diagnosed with a predominantly severe lumbosacral 
strain, listing of the whole spine, positive Goldthwait's 
sign, or abnormal mobility on forced motion.

Consequently, for the appellate period prior to September 26, 
2003, the Veteran is not entitled to a disability rating in 
excess of 20 percent.

For the period commencing on September 26, 2003, the Veteran 
is not entitled to a disability rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, because, as the March 2008 and May 2009 VA 
examiners noted, the Veteran has not been prescribed bed rest 
by a physician.

For the period commencing on September 26, 2003, the Veteran 
is not entitled to a disability rating greater than 20 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5237.  The March 2008 
VA examiner determined that the Veteran does not have 
ankylosis of the spine.  Additionally, the Veteran has not 
been diagnosed with forward flexion of the cervical spine of 
15 degrees or less, or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  The Veteran had forward flexion 
of his thoracolumbar spine of 90 degrees in November 2003, 75 
degrees in March 2008, and 70 degrees in May 2009.

The Veteran is not entitled to an additional disability 
rating for his lumbar spine based on a neurological condition 
because he does not have any neurological disabilities of the 
lumbar spine resulting from his service-connected chronic 
muscle strain and degenerative instability of the lumbar 
spine.  As noted above, the Veteran was provided with a 
neurological examination in May 2009, and the examiner 
determined that the Veteran's cranial nerves II-XII were 
intact and functioning, that a Romberg's test was negative, 
and that the Veteran had adequate side-to-side rotation of 
his spine.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Diagnostic Code 5237 contemplates 
ratings with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
back disability fall within the criteria warranting more than 
a 20 percent evaluation.

The Board has considered the issue of whether the Veteran's 
spine disability, standing alone, presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  This issue 
is discussed below.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected chronic 
muscle strain and degenerative instability of the lumbar 
spine does not meet the applicable schedular criteria for a 
rating in excess of 20 percent disabling.  Fenderson, supra.  
There is no benefit of the doubt that can be resolved in his 
favor as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a 
higher rating.  Accordingly, the claim for a higher initial 
rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).

Posttraumatic Degenerative Arthritis and Meniscus Tears of 
the Right Knee

Under Diagnostic Code 5256, a disability rating of 30 percent 
applies where there is ankylosis of the knee with favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A disability rating of 40 percent 
applies where there is in flexion between 10 degrees and 20 
degrees.  A disability rating of 50 percent applies where 
there is flexion between 20 degrees and 45 degrees.  A 
disability rating of 60 percent applies where there is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.

Under Diagnostic Code 5257, a disability rating of 10 percent 
applies where there is slight recurrent subluxation or 
lateral instability.  A disability rating of 20 percent 
applies where there is moderate recurrent subluxation or 
lateral instability.  A disability rating of 30 percent 
applies where there is severe recurrent subluxation or 
lateral instability.

A knee disability may also be rated under Diagnostic Code 
5258, where there is cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  A knee condition under this Diagnostic Code is 
considered 20 percent disabling.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Limitation of 
flexion of the leg is addressed in Diagnostic Code 5260.  
Flexion limited to 60 degrees warrants a noncompensable 
rating.  Flexion limited to 45 degrees warrants a rating of 
10 percent disabling.  Flexion limited to 30 degrees warrants 
a rating of 20 percent disabling.  Flexion limited to 15 
degrees warrants a rating of 30 percent disabling.  See 
Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating.  Extension limited to 30 degrees warrants a 
40 percent rating.  Extension limited to 45 degrees warrants 
a 50 percent rating.  See Diagnostic Code 5261.

VA General Counsel has held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).

Where the limitation of motion of the knee is noncompensable 
under the aforementioned ratings, degenerative arthritis may 
be rated under Diagnostic Code 5003.  A disability rating of 
10 percent applies when there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups.  A disability rating of 20 percent applies when 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with occasional 
incapacitating exacerbations.

The Veteran contends, through his representative in a 
September 2009 statement, that he is entitled to an initial 
rating for posttraumatic degenerative arthritis and meniscus 
tears of the right knee in excess of 10 percent prior to 
March 5, 2008, and in excess of 20 percent from March 5, 
2008.

In November 2003, the Veteran was provided with his first VA 
examination of his right knee.  The Veteran reported having 
some right knee pain, and that walking bothered his right 
knee and caused flare-ups.  The Veteran had joint pain and 
some collapsing, but no locking or instability in his right 
knee.  He also reported feeling weakness, easy fatigue and 
poor coordination in his right knee.  On examination, the 
Veteran had right knee flexion to 135 degrees, with pain on 
movement.  There was some guarding of right knee movement to 
minimize pain.  Patellar pain and crepitation were noted as 
being "rather bothersome."  Joint fluid was increased.  The 
medial joint line had a moderate tenderness, and the lateral 
joint line was nontender.  Knee ligaments were normal.  The 
VA examiner noted that x-rays showed chronic synovitis plus 
symptomatic patellar chondromalacia, and that tearing or 
derangement of the medial meniscus "is a possibility, based 
on medial joint tenderness."  X-rays also showed 
degenerative joint disease (degenerative arthritis) of the 
right knee.  The VA examiner noted that the Veteran had 
decreased flexion of the right knee by 25 degrees, and flare-
ups which decreased flexion of the right knee by a further 20 
degrees.

In March 2008, the Veteran was provided with his second VA 
examination of his right knee.  The examiner reviewed the 
claims file.  The Veteran reported that the last time that he 
was able to walk for 30 minutes with fairly good comfort was 
a year or two ago.  He also reported that he had bothersome 
joint pain in his right knee, and that his right knee 
collapsed at times, and sometimes locked while he was 
driving.  He noted that his right knee also had some 
instability and weakness.  On examination, the Veteran had 
right knee flexion to 110 degrees, with pain on movement.  
There was no increase in joint fluid.  Patellar pain and 
crepitation were mild.  The Veteran's medial joint line was 
very tender at the right knee, and his lateral joint line had 
moderate tenderness at the right knee.  McMurray and 
Lachman's tests were negative.  There was no lateral 
instability or subluxation.  Most of the Veteran's right knee 
pain was in the medial part of the joint.  The VA examiner 
diagnosed the Veteran with posttraumatic degenerative 
arthritis, with a possible tear of the medial meniscus.  The 
VA examiner noted that the Veteran had decreased flexion of 
the right knee by 25 degrees, and flare-ups which decreased 
flexion of the right knee by a further 30 degrees.

In an April 2008 addendum to the March 2008 VA examination, 
the examiner noted that an MRI of the Veteran's right knee 
was taken, which confirmed his diagnosis of right knee 
arthritis.  The Veteran's cruciate and collateral ligaments 
looked normal.  There was degeneration at both the medial and 
lateral menisci.  The medial meniscus had a tear, and the 
lateral meniscus had a probable tear.  The VA examiner opined 
that "it is much more likely than not that [the] meniscus 
tears occurred [while the Veteran was] in [the] military."  
In a second April 2008 addendum, the VA examiner also 
diagnosed the Veteran with synovitis (inflammation of the 
synovial membrane).

In June 2008, a VA physician viewed x-rays of the Veteran and 
diagnosed him with a degenerative tear of the medial meniscus 
of the right knee, with mild early medial compartment 
chondrolysis.  The Veteran had 4/4 mid and posterior medial 
joint line tenderness and 2/4 mid and posterior lateral joint 
line tenderness with 2+ medial McMurray's crepitus and 2-3/4 
positive anterior drawer and Lachman's on the right.  
Separately, the VA radiologist noted mild degenerative 
arthritic changes in the Veteran's right knee.

In May 2009, the Veteran was provided with his third VA 
examination of his right knee.  The examiner reviewed the 
claims file.  The Veteran reported that he was unable to do 
his work because of chronic pain in his back and right knee.  
The Veteran had right knee flexion to 110 degrees, with 
moderate pain on motion.  There was no increase in joint 
fluid.  Patellar pain and crepitation were mild.  The medial 
joint line had a mild tenderness at the right knee.  The 
lateral joint line was nontender, and the ligaments were 
normal.  McMurray and Lachman's tests were negative.  The 
examiner found no lateral instability or subluxation.  The 
Veteran's right knee pain was mostly at the medial part of 
the joint.  X-rays showed degenerative arthritis in the 
Veteran's right knee.  The VA examiner diagnosed the Veteran 
with right knee pain, instability, and posttraumatic 
degenerative arthritis, as well as tears of the medial and 
lateral menisci.  The VA examiner noted that the Veteran had 
decreased flexion of the right knee by 50 degrees, and no 
flare-ups.  The VA examiner described the Veteran's symptoms 
as "moderate most of the time with occasional episodes of 
severe."

The Board again notes that although its January 2009 remand 
conferred on the Veteran the right to be examined by a 
different VA examiner, the Veteran waived that right at his 
May 2009 examination.  Stegall, supra.

In a June 2009 addendum, a VA neurological examiner found 
that the Veteran's "right knee condition is not a 
neurological problem, but rather is due to posttraumatic 
degenerative arthritis associated with tears of both the 
medial and lateral menisci."

The Veteran cannot be rated under Diagnostic Code 5256 
because he has not been diagnosed with ankylosis of the right 
knee.  The Veteran cannot be rated under Diagnostic Code 5257 
because the November 2003, March 2008, and May 2009 VA 
examiners all found that the Veteran had no lateral 
instability or subluxation.  The Veteran cannot be rated 
under Diagnostic Code 5259 because he has not been diagnosed 
with symptomatic removal of his semilunar cartilage.  
Finally, the Veteran cannot be rated under Diagnostic Codes 
5260 or 5261 because he does not have qualifying limitations 
of flexion or extension.

As noted above, the RO, in a July 2008 rating decision, 
increased the Veteran's disability rating from 10 percent for 
arthritis under Diagnostic Code 5003 to 20 percent for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint under 
Diagnostic Code 5258.  A 20 percent rating represents the 
maximum benefit available under Diagnostic Code 5258.  The RO 
assigned that 20 percent rating as of March 5, 2008, the date 
of the VA examination at which the dislocated semilunar 
cartilage-that is, the torn medial and lateral menisci-were 
diagnosed.  However, in his April 2008 addendum, the VA 
examiner had opined that "it is much more likely than not 
that [the] meniscus tears occurred [while the Veteran was] in 
[the] military."  Because the Board finds no medical 
evidence of record which contradicts that finding, the 
Veteran's 20 percent rating under Diagnostic Code 5258 is 
assigned for the entire appellate period.

Pursuant to Diagnostic Code 5003, a disability rating for 
arthritis will only be assigned when the limitation of motion 
of the specific joint or joints involved is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Because the Board 
finds that the 20 percent rating applies for the entire 
appellate period, the 10 percent rating under Diagnostic Code 
5003 for the Veteran's right knee is to be removed for the 
entire appellate period.  That is, the 20 percent disability 
rating under Diagnostic Code 5258 replaces, and is not 
concurrent with, the 10 percent disability rating under 
Diagnostic Code 5003.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca, supra.  Even with consideration of pain on 
movement, at no point did the Veteran's service-connected 
right knee disability fall within the criteria warranting 
more than a 20 percent evaluation.

In summary, the Board finds that the evidence supports a 20 
percent disability rating, but no greater, for the Veteran's 
right knee condition for the entire appellate period.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  The evidence does not 
support a disability rating in excess of 20 percent for a 
right knee disability as of March 5, 2008, or for any other 
part of the appellate period.

The Board has considered the issue of whether the Veteran's 
right knee disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  This issue 
is discussed below.




ORDER

An initial disability rating in excess of 20 percent for a 
service-connected chronic muscle strain and degenerative 
instability of the lumbar spine is denied.

A disability rating of 20 percent, but no more, for 
dislocated semilunar cartilage of the right knee (i.e., torn 
medial and lateral menisci), is granted for the entire 
appellate period, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial disability rating in excess of 20 percent for a 
service-connected right knee disability as of March 5, 2008, 
is denied.


REMAND

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court has 
held that a request for a TDIU, whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

In the present case, there is some evidence of record that 
the Veteran is unemployable due to his service-connected 
lumbar spine and right knee disabilities.  At his May 2009 VA 
orthopedic examination, the Veteran reported that he has not 
worked since 2008, and that his back and right knee symptoms 
prevent him from doing the driving necessary for his work.  
Moreover, at p. 3, part 6, the VA examiner opined that the 
Veteran's "present status probably amounts to disability 
retirement.  Considering his age and his various 
disabilities, it is reasonable to say that he has permanent 
and total disability."  Id.  Therefore, the Board finds the 
evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased rating 
claims on appeal.  Since entitlement to a TDIU is part of the 
Veteran's increased rating claims, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU issue to 
the AOJ for proper development and adjudication.

First, the AOJ should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Second, the Board is referring the TDIU on appeal to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran has the following service-connected disabilities: 
chronic muscular strain superimposed on degenerative 
instability, lumbar spine, rated 20 percent disabling; 
meniscus tears of the right knee, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling; radiculopathy of the 
left lower extremity, associated with chronic muscular strain 
superimposed on degenerative instability, lumbar spine, rated 
10 percent disabling; and bilateral hearing loss, rated 0 
percent disabling.  His combined service-connected disability 
rating is currently 50 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  In determining the combined 
rating, the Board has considered the bilateral factor.  See 
38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the Veteran does not 
satisfy the threshold minimum percentage rating requirements 
of 38 C.F.R. § 4.16(a) for a grant of TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards set forth in 38 C.F.R. § 4.16(a), rating 
boards should refer to the Director, Compensation and Pension 
Service for consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).

There is also some evidence of marked interference with 
employment, such that a referral of the increased rating 
claim for extra-schedular consideration is appropriate under 
38 C.F.R. § 3.321(b).  As noted above, the Veteran has not 
been employed since 2008, and, in his May 2009 VA orthopedic 
examination, the examiner related his unemployment to his 
service-connected lumbar spine and right knee disabilities.  
In light of this evidence, an extra-schedular evaluation is 
for consideration.

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of TDIU, send a VCAA 
notice letter notifying the Veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to substantiate 
the TDIU claim on appeal, either on a 
schedular or extra-schedular basis.  This 
notice must indicate what information or 
evidence the Veteran should provide, and 
of what information or evidence VA will 
attempt to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  
This letter should also comply with the 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

2.  Submit the TDIU issue to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  The Veteran's service-
connected disabilities, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered.  If the AOJ finds that 
additional VA examination(s) are necessary 
in order to decide the claim, such 
examination(s) should be scheduled and 
conducted.

3.  After completion of the above, 
readjudicate the claim for TDIU on an 
extra-schedular basis, in light of the 
additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


